Citation Nr: 1217753	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture (exclusive of a period of a temporary total rating (TTR) from June 26, 2006 to August 31, 2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military service from September 1977 to March 1979 and had subsequent service with the Massachusetts Army National Guard. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded a TTR for a right ankle disability effective from June 26, 2006 (the date that service connection for that disability was effective) to August 31, 2006, with an initial 10 percent rating awarded effective September 1, 2006.

In November 2011 the Board remanded the claim to the RO via the Appeals Management Center (AMC).  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

Exclusive of a period of a TTR effective from June 26, 2006 to August 31, 2006, a right ankle disability is manifested by moderate limitation of motion, including dorsiflexion ranging between 0 and 20 degrees and plantar flexion to 40 degrees at worst with pain beginning at 30 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a right ankle fracture (exclusive of a period of a TTR from June 26, 2006 to August 31, 2006) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection for a right ankle disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  A July 2008 letter addressed the appeal for a higher rating.  The case was last adjudicated in February 2012.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his National Guard service treatment records, private medical reports, VA treatment records, fee-basis and VA examination reports, and lay statements.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the AMC asked the Veteran in a November 2011 letter to identify all medical care providers who treated him for a right ankle disability since August 2006.  The AMC also obtained treatment records from the Northampton VA Medical Center, including the Springfield Outpatient Clinic, dated from September 2006 to November 2011.  These records were added to the Veteran's electronic Virtual VA file, which the Board has reviewed.  Then, a VA joints examination was conducted in December 2011.  The examining physician indicated that he reviewed the claims file as well as the electronic VA treatment records; he performed an orthopedic examination to include the information requested in the Board's remand.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

By way of history, the Board notes that a February 2007 rating decision awarded service connection for residuals of a right ankle fracture and assigned an initial 10 percent rating, effective June 26, 2006.  As noted above, a March 2007 rating decision awarded a TTR from June 26, 2006 to August 31, 2006 and an initial 10 percent rating, effective September 1, 2006.

The Veteran's residuals of a right ankle fracture are evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.

5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. 


38 C.F.R. § 4.71a, Plate II (2011).

A June 2006 Certification of Health Care Provider report completed by a private orthopedic physician indicated that a June 2006 x-ray revealed a lateral inversion injury to the Veteran's right ankle, which would probably incapacitate him for 8-12 weeks.

Findings of an August 2006 VA right ankle x-ray were reports as follows: oblique fracture of the distal fibula was demonstrated; the rest of the ankle joint was unremarkable; the ankle mortise was preserved and soft tissue pathology was not detected.  The impression was fracture of the distal fibula.

The Veteran was afforded a fee-basis orthopedic examination on August 31, 2006 to evaluate his service-connected right knee and right ankle disabilities.  He described having constant right ankle pain that can be elicited by physical activity or come by itself since fracturing his ankle when his right knee gave way in June 2006.  He stated that the pain is relieved by rest and Aleve, and that he is able to function at the time of pain with medication.  He reported right ankle pain and swelling with standing and fatigue with walking.  He stated that his right ankle disability does not cause incapacitation.  The examiner concluded that functional impairment from the right ankle disability was limited walking and standing.  

Reported objective findings on examination of the right ankle included normal posture, but abnormal gait, requiring a cane for ambulation to release weight from the right ankle; tenderness to palpation; and no deformity.  Right ankle range of motion findings were reported as dorsiflexion to 20 degrees with pain occurring at 20 degrees and plantar flexion to 45 degrees with pain occurring at 40 degrees.  After repetitive motion testing, the examiner indicated that the right ankle joint was additionally limited by pain, but did not result in additional loss of motion in degrees.  The examiner indicated that there was no additional limitation of joint function due to fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In correspondence dated in July 2008, the Veteran stated that he believed a 20 percent rating was warranted for his right ankle disability because he had been wearing a right ankle brace since October 2007 and was taking medications.

VA treatment records dated from September 2006 to November 2011 were associated with the Veteran's electronic Virtual VA file in November 2011; the Board has reviewed these records.

During a September 2006 VA physical therapy consultation for right ankle and right knee problems, the Veteran described increased right ankle pain with walking, explaining that he walks the equivalent of six miles per day in his job as a trainer for the U.S. Postal Service.  Right ankle range of motion findings were reported as dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  Thereafter, the Veteran participated in physical therapy for his right ankle and knee problems.  In a November 2006 physical therapy note, he reported riding a bike a lot and was encouraged to use the air stirrup ankle brace when walking a lot, such as when he was at work.

During an October 2007 podiatry consultation, the Veteran complained of constant right ankle pain that was worse with activity.  Objective examination findings included a normal gait, no erythema or edema at the lateral malleolus, minimal discomfort at the fracture site, and generally "tight" limited ankle dorsiflexion secondary to a tight Achilles tendon.  During an October 2007 physical therapy consultation, the Veteran described continued right ankle pain.  He stated that he has a very active lifestyle of frequent hiking, walking, swimming, and working out all of which are hindered somewhat due to his ankle pain.  Objective right ankle findings included tenderness to palpation along the lateral malleolus, dorsiflexion to neutral [0 degrees] due to tight calf, plantar flexion within full limits, and ambulation without an assistive device with no significant gait deviations noted.  In a November 2007 podiatry visit, the Veteran indicated that he purchased a more comfortable ankle brace and that overall he is comfortable and able to do his daily activities, but his right ankle is painful with prolonged activity.

During a March 2008 podiatry visit for evaluation of his status post right ankle fracture, he stated that he remains active wearing his orthotic devices and ankle support.  He reported that he has no symptoms as long as he is on flat ground, but uneven terrain will occasionally aggravate his symptoms.  In a physician note dated in May 2008, the Veteran complained of his right ankle becoming cold with exercise and walking and stated that his job consists of 80 percent walking; his current complaint was characterized as non-progressive.  The plan for the right ankle pain was a 3-4 week trial with Ibuprofen.

In a March 2009 podiatry note, the Veteran complained of instability and discomfort in the right ankle with prolonged standing and activity.  He stated that uneven terrain occasionally aggravates his symptoms and that he planned to look for a high top hiking style boot for most of his activities.  In a May 2009 podiatry note, he stated that he had been hiking without difficulty and was wearing his ankle brace with his new orthotic devices.  

During a May 2010 rheumatology consultation to evaluate his right knee disability, the Veteran described his knee pain and foot pain until he puts on his shoe with his orthotics.  He denied any other joint pain at present.

In a March 2011 physical therapy consultation note, the Veteran reported wearing bilateral ankle braces and a right knee brace, but confirmed that he had been told to discontinue wearing the braces when using shoe inserts.  He identified pain on his bilateral heels on the plantar surfaces and pain in the Achilles tendon with toe-off.  Reported range of motion of the right ankle (rounded to the nearest 5 degrees) was dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  On dorsiflexion and plantar flexion testing, he reported pain only in his left ankle.  Subsequent physical therapy and podiatry notes pertained to complaints of heel pain, and the diagnosis included Achilles tendonitis and left plantar fasciitis.  Reported objective findings included normal gait, right ankle dorsiflexion to 5 degrees, and right ankle plantar flexion to 40 degrees.  He was discharged from physical therapy for his left plantar fasciitis in September 2011.  He was seen again in the podiatry clinic in September and November 2011, but did not describe any right ankle problems.

During a December 2011 VA joints examination the Veteran reported that his job as a postal worker requires prolonged standing and that he misses work five to six times a year, lasting two days at a time, when he has exacerbations of right ankle pain.  At these times he avoids weight bearing and applies ice.  He stated that these flare-ups are brought on by extensive walking, especially up stairs, that result in difficulty walking.  He stated that he constantly uses an ankle brace.  

Reported right ankle range of motion findings included plantar flexion to 40 degrees with pain beginning at 30 degrees and dorsiflexion to 15 degrees with pain beginning at 10 degrees.  After three repetitions, plantar flexion again was to 40 degrees and dorsiflexion to 15 degrees without loss of motion.  The examiner indicated that the Veteran had right ankle functional loss and/or functional impairment due to less movement than normal and pain on movement.  There was no additional weakness, excess fatigability, incoordination, or instability following repetitive movement.  Other objective right ankle findings included tenderness on palpation, normal muscle strength on plantar flexion and dorsiflexion, no joint instability or ankylosis, and no muscular atrophy.  The examiner also reviewed right ankle x-ray studies, noting that a June 2006 x-ray showed an oblique fracture of the right distal fibula with the ankle mortise preserved, and a February 2007 x-ray showed lateral soft tissue swelling with no bony abnormality.

At the conclusion of the examination, the examiner indicated that the Veteran's baseline constant right ankle pain is at a 2/10 level, but rises to a 4/10 level after a work shift on his feet all day with extensive walking.  He added that the Veteran cannot run and has difficulty climbing stairs, which is part of his job, and driving more than 40 minutes aggravates the right ankle pain.

After a review of the evidence of record, the Board finds that an initial rating in excess of 10 percent for residuals of a right ankle fracture (exclusive of the period of the TTR) is not warranted.  Initially, the Board acknowledges that some physical therapy notes would suggest a significant limitation of dorsiflexion; however, dorsiflexion limited to neutral position (0 degrees) in October 2007 was attributed to calf tightness, and dorsiflexion limited to 5 degrees was exclusive to the period when the Veteran was receiving physical therapy for bilateral Achilles tendonitis and left plantar fasciitis.  Notably, just three months after being discharged from physical therapy, his right ankle dorsiflexion was to 15 degrees with pain beginning at 10 degrees on VA examination in December 2011.  At other times dorsiflexion has been measured between 10 and 15 degrees with pain beginning at 10 degrees, and at 20 degrees.  

Moreover, objective medical evidence reflects that right ankle plantar flexion has been limited to 40 degrees at worst with pain beginning at 30 degrees on VA examination in December 2011.  Considering the right ankle dorsiflexion and plantar flexion findings together, the Board finds that the Veteran's right ankle disability is manifested by moderate limitation of motion consistent with the assigned 10 percent rating.  

The Board further notes that in September 2006 the Veteran reported that he walks the equivalent of 6 miles per day for work, and in December 2007 noted that he leads an active lifestyle including frequent hiking and walking.  

Upon consideration of the record, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the residuals of his right ankle fracture.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for residuals of a right ankle fracture (exclusive of a period of a TTR).  

The Board has considered other diagnostic codes relevant to the Veteran's ankle fracture; however, none of the competent medical evidence of record shows that the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, an astragalectomy, or malunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274, 5262 (2011).  Therefore, a higher disability rating under other diagnostic codes pertaining to the ankle is not warranted.  Further, while some treatment for both feet was noted during the appeal period, the Board notes the Veteran's service-connected injury was actually a fracture to the distal fibula, with the ankle mortise being intact.  There is no mention of any foot involvement with respect to that fracture.  Accordingly, the appropriate diagnostic codes for consideration involve the ankle and/or the fibula; consideration of diagnostic codes pertaining to the feet is not warranted.

The Board has also considered whether the Veteran's right ankle disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of an initial rating in excess of 10 percent for residuals of a right ankle fracture.  Therefore, entitlement to an increased rating for residuals of a right ankle fracture is not warranted, and the claim must be denied.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture (exclusive of a period of a TTR) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


